Citation Nr: 0321026	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  97-28 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for scarring of the left cheek region.

2.  Entitlement to an increased (compensable) disability 
rating for scarring of the right elbow.

3.  Entitlement to an increased (compensable) disability 
rating for scarring of the right knee.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to August 
1959, and from November 1960 to May 1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision of the Waco, 
Texas, Regional Office (RO) of the United States Department 
of Veterans' Affairs (VA).  In that decision, the RO assigned 
noncompensable disability ratings for scarring of the left 
cheek region, right elbow, and right knee.


REMAND

In April 2003, the Board undertook further development of 
evidence relevant to the veteran's scar rating claims, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  That regulation was invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The development has been completed.  
However, in view of the Federal Circuit's opinion, the case 
must be remanded for the following:

1.  The RO should readjudicate the 
veteran's scar rating claims in light of 
the evidence received since the RO's most 
recent supplemental statement of the 
case.

2.  If the benefits sought continue to be 
denied, the RO should issue a new 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




